WHEELER, S.
In this proceeding, Frank L. Stocum has expressly put in issue before the surrogate the construction of the will of said testator so far as it affects the disposition of his personal property. Testator was a resident of the state at the time the will and codicil were made and at the time of his death, and the said will and codicil were executed within the state, and under section 2624, Code Civ. Proc., the surrogate has jurisdiction and power to determine the question thus put in issue upon rendering a decree proving and probating the said will. It is not claimed that the third clause of the will does not create a valid trust, and I decide that the trust mentioned in the said clause is valid, and vests the title of the personal property therein mentioned, after the payment of the expenses of administration, funeral expenses, and debts, in the executor in' trust, and that title remains in the said executor in trust during the natural lifetime of Ruby Stocum, and that the title to the remainder of the said personal property will not vest in the persons or any of the persons mentioned in subdivision 4 of the said will until the death of the said Ruby Stocum. In holding that the title does not vest until then I follow Bisson et al. v. West Shore R. R. Co., 143 N. Y. 125, 38 N. E. 104; Vincent et al. v. Newhouse et al., 83 N. Y. 505. I further decide by clause 4 of the said will the testator, in mentioning surviving grandchildren of his sons John L. Stocum, James D. Stocum, and of his daughter Catherine Chapman, meant not their grandchildren, but their children, being .his grandchildren, and that in the codicil to his said last will, where he again mentioned *591the surviving grandchildren of the said John L. Stocum, James D. Stocum, and of his daughter Catherine Chapman, he meant their children, his grandchildren. At the time he made this will and codicil the testator was over 80 years of age, and was in feeble health, and died shortly thereafter. He had no great-grandchildren, and he must in the nature of things, have believed that he would not have any great-grandchildren, and therefore he could have no affection for them; but, on the contrary, he did have grandchildren, who were the children of John L,. Stocum and James D. Stocum and of Mrs. Chapman. These grandchildren he was very fond of, and it is unreasonable to assume or believe that he intended his great-grandchildren, who did not exist, and might never exist; and it is reasonable, and in the nature of things, that he meant his own grandchildren, whom he knew and loved. The general rule is that for the purpose of determining the object of the testator’s bounty the court may inquire into every material fact relating to the person who claims to be interested in the will, and into the circumstances of the testator, and of his family and affairs, for the purpose of enabling the court to identify the person intended by the testator. Stuart v. Brown, 11 App. Div. 492, 42 N. Y. Supp. 365. While there was no ambiguity about the legatees on the face of the will or codicil, yet there is proof that there were no persons in existence answering to the name and description of his great-grandchildren. Therefore there is an ambiguity arising de hors the will from the fact that the great-grandchildren do not come within the full designation of the legatees, and this is a latent ambiguity, which is admissible to be removed by extrinsic evidence, and recourse may be had to paroi evidence. In no case is the bequest to be deemed void as for uncertainty as to the person, provided the person intended can be identified by any competent evidence. Stuart v. Brown, supra. As stated in this case, there are no great-grandchildren, but there are grandchildren, and the case is quite similar to that of In re Davis (R. I. 1896) 35 Atl. 1046. In that case the testator gave $1,000 “to such of my three nieces, the daughters of my deceased sister, Mary, of' Dublin, as shall survive me, and their respective heirs, executors, and administrators,” and it was shown that the sister mentioned had no daughters, but had three granddaughters, and that these facts were known to the testator and to the. draftsman. The court said: “While this fact makes it most surprising that the will should have been drawn as it was, it also shows that the testator did not intend them, and that there must have been a mistake in the description; and that it is also well said that a misnomer of a legatee or devisee is immaterial if the person intended can be identified by the description in the will.” And after saying that the testator had another sister, but- she had only one daughter, the court goes on to say, “There are only three persons who could answer to the description, and therefore the legacy belonged to the grandnieces of the testator.” There are many cases where the court has transposed words and also inserted words in the will while construing the same for the purpose of carrying out *592what the court considered the intent of the testator. See Ex parte Hornby, 2 Bradf. Sur. 420; Smith v. Smith, 1 Edw. Ch. 189.
I also decide that of the persons mentioned in clause 4 of the said will only those surviving at the date of the death of Ruby Stocum take under said clause, and those who may die before the date of her death get nothing. The said personal property mentioned in said trust vests at the date of the death of Ruby Stocum in only those surviving, who are mentioned in said clause 4. In deciding thus I follow Vincent et al. v. Newhouse et al., supra; Bisson et al. v. West Shore R. R. Co., supra. I further decide that those mentioned in said clause 4 who shall be the survivors of the said Ruby Stocum will not take the said personal property per capita, but per stirpes—that is, Frank L. Stocum, if living, one share; the children of James D. Stocum living another share, equally between them; the children of John L. Stocum then living another share, equally between them; and the children of Catherine Chapman another share, equally between them. In deciding thus I follow Ferrer et al. v. Pyne et al., 81 N. Y. 282; Vincent et al. v. Newhouse et al., 83 N. Y. 505; Clark v. Lynch, 46 Barb. 68.
I also decide that where the testator in his codicil used the words “surviving grandchildren of my sons. John L. Stocum, James D. Stocum, and my daughter Catherine1 Chapman, share and share alike,” he meant the same as I have decided that the said words meant in clause 4 of the said will.
I also decide that the clause in the codicil which attempts to revoke the second subdivision and the fourth subdivision of the said will so far as it bequeaths personal property to Frank L. Stocum, is not void upon its face, but that if hereafter it shall appear that if the said Frank L. Stocum had a valid claim existing against the testator, then under Case of Vandevort, 17 N. Y. Supp. 316, and 62 Hun, 612, that portion of the said codicil will be void. I decide that the personal estate mentioned in the fourth clause of the said will did not vest in Frank L. Stocum, absolutely or otherwise, at the death of the testator. •
I find and'decide that the said will and codicil were duly executed: that the testator at the time of executing the same was in all respects competent to make a will, and not under any restraint; and I direct a decree to be máde and entered admitting the said will and codicil to probate as a will valid to pass personal and real property, and considering the said will and codicil in accordance with this decision.
This proceeding held open for the making and entry of such decree, and for the granting of costs and allowances, and the question of costs and allowances reserved to be heard by the surrogate on the application of either party on at least two days’ notice to the other.